Citation Nr: 0801866	
Decision Date: 01/17/08    Archive Date: 01/29/08	

DOCKET NO.  04-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for the postoperative residuals of fusion of the 
right first metatarsal joint.  

3.  Entitlement to the extension of a temporary total 
evaluation [under the provisions of 38 C.F.R. § 4.30 (2007)] 
based on postsurgical convalescence from right foot surgery 
performed on March 14, 2003.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to 
July 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2002 and September 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran's claims file has been 
temporarily transferred to the RO in Atlanta, Georgia.

Upon review of this case, it is clear that the veteran has, 
in fact, perfected his appeal regarding the issue of whether 
new and material evidence has been submitted to reopen a 
previously-denied claim for service connection for a left hip 
disability.  Accordingly, that issue, in addition to the 
other issues noted, is currently before the Board.  

In rating decisions of April 1997 and March 2000, the RO 
denied entitlement to service connection for a chronic left 
hip disability.  The veteran voiced no disagreement with 
either of those decisions, both of which have now become 
final.  Since the time of the March 2000 rating decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO continued its denial of service 
connection for a chronic left hip disability, and the current 
appeal ensued.  

As part of the current appeal, the RO has adjudicated the 
issue of service connection for a chronic left hip disability 
on what appears to be a de novo basis.  However, despite the 
determination reached by the RO, the Board must first find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously-denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); See also 
VAOPGCPREC 5-92.  

The Board notes that, based on various statements contained 
in the file, it would appear that, in addition to the issues 
currently before the Board, the veteran seeks service 
connection for a bilateral knee disability as secondary to 
his service-connected right foot and back disorders, as well 
as an increased rating on an extraschedular basis for his 
service-connected postoperative residuals of fusion of the 
right first metatarsal joint.  Inasmuch as those issues have 
not been fully developed or certified for appellate review, 
they are not for consideration at this time.  They are being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  

Finally, this appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
left hip disability, as well as the current severity of his 
service-connected right foot disorder, and the impact of his 
various service-connected disabilities on his ability to 
obtain and retain substantially gainful employment.  

In pertinent part, the veteran argues that his current left 
hip disability had its origin during his period of active 
military service, or, in the alternative, that it is in some 
way proximately due to, the result of, or aggravated by his 
service-connected right foot and low back disabilities.  

In that regard, in April 2003, the veteran was scheduled for 
a VA neurologic examination for the specific purpose of 
addressing his contention that his current left hip 
disability was in some way secondary to his service-connected 
back disorder.  While in May 2003, that examination was 
conducted, no opinion was ever offered as to the 
relationship, if any, between the veteran's claimed left hip 
disability and his service-connected low back disorder.  To 
date, it remains unclear whether the veteran does, in fact, 
suffer from clinically-documented chronic left hip pathology.  
Nonetheless, given the longstanding nature of the veteran's 
left hip-related complaints, and his testimony before the 
undersigned Veterans Law Judge as to the nature of those 
complaints, the Board is of the opinion that an additional VA 
examination would be appropriate prior to a final 
adjudication of the veteran's current claim for service 
connection.  

As regards the issue of an initial evaluation in excess of 
10 percent for the postoperative residuals of fusion of the 
right first metatarsal joint, the Board observes that, on 
March 14, 2003, the veteran underwent a right foot first 
metatarsophalangeal joint fusion with Lapidus procedure and 
iliac crest bone graft.  Following that surgery, the veteran 
was assigned a temporary total evaluation based on 
postsurgical convalescence (38 C.F.R. § 4.30) which extended 
to June 1, 2003, at which time the veteran was assigned a 
10 percent evaluation based on clinical manifestations of his 
service-connected right foot pathology.  Based on a review of 
the evidence of record, it would appear that the 
aforementioned 10 percent evaluation was based in large part 
on a VA medical examination of July 2003, which examination 
found the veteran in "good health," and "doing well" 
following his right first metatarsophalangeal joint fusion.  
However, that same examination clearly indicated that the 
veteran was "still recovering" from his right foot surgery, 
and that he was "just beginning to bear weight on his right 
foot."  Significantly, on May 28, 2004, the veteran underwent 
additional surgery for correction of his service-connected 
right foot pathology.  However, the veteran has yet to be 
afforded an additional VA orthopedic examination in order to 
more accurately determine the current severity of that 
pathology.  At present, the most recent VA examination of the 
veteran's right foot consists of the aforementioned 
examination in July 2003, which is now almost four and a half 
years old.  Under the circumstances, the Board is of the 
opinion that an additional, more contemporaneous examination 
would be appropriate prior to a final adjudication of the 
veteran's claim for an increased rating for his service-
connected right foot disability.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
see also VAOPGCPREC 11-95 (April 7, 1995).  

As regards the issue of the extension of a temporary total 
evaluation based on postsurgical convalescence, and as noted 
above, effective March 12, 2003, the veteran was assigned a 
100 percent evaluation pursuant to the provisions of 
38 C.F.R. § 4.30 based on the need for convalescence from his 
right foot surgery.  That 100 percent temporary total 
evaluation was discontinued effective June 1, 2003, based in 
large part on the aforementioned VA medical examination 
conducted in July of that same year which reportedly showed 
the veteran to be healing well and in general good health.  
However, in an outpatient clinical note dated in April 2003, 
just subsequent to the veteran's right foot surgery, it was 
noted that the veteran would be recovering form surgery "for 
at least the next three months," at which point he would be 
beginning physical therapy.  Moreover, in an orthopedic 
outpatient note dated in March 2004, it was further noted 
that the veteran had undergone "a protracted recovery" from 
his foot fusion surgery, which was beyond the predicted time 
frame.  Additionally noted was that, based on current 
radiographic studies, there was some evidence of a partial 
nonunion at the proximal fusion site suggestive of 
micromotion at the fixation plate.  The clinical assessment 
was of partial nonunion of right foot fusion.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the veteran's claim for an extension of 
paragraph 30 benefits.  

Finally, turning to the issue of a total disability rating 
based upon individual unemployability, the Board notes that, 
following the aforementioned VA medical examination in 
July 2003, an opinion was offered that the veteran had "no 
significant disability" sufficient to prevent his employment.  
However, and as noted above, in May 2004, the veteran 
underwent still more surgery on his service-connected right 
foot.  As previously noted, the most recent VA compensation 
and pension examination of the veteran's right foot was that 
conducted in July 2003, an examination which is now more than 
four years old.  Moreover, there exists no contemporaneous 
examination of the veteran's service-connected low back 
disability sufficient to allow the Board to properly evaluate 
the impact of that disability on the veteran's employability.  
Under the circumstances, the Board is of the opinion that an 
additional VA examination or examinations is necessary prior 
to a final adjudication of the veteran's claim for a total 
disability rating based upon individual unemployability.  

Finally, as regards certain procedural issues, a review of 
the record would appear to indicate that the veteran was 
never provided with Veterans Claims Assistance Act of 2000 
(VCAA)-complying notice with respect to his claims for 
service connection (in particular, secondary service 
connection) for a left hip disability, the extension of a 
temporary total evaluation based on postsurgical 
convalescence, and a total disability rating based upon 
individual unemployability.  In point of fact, the veteran 
was provided no VCAA notice whatsoever with regard to those 
three issues.  Under this circumstance, such notice must be 
provided to the veteran prior to a final adjudication of his 
current claims.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO/AMC should furnish the veteran 
and his accredited representative copies 
of all pertinent laws and regulations 
governing the award of service connection 
on both a direct and secondary basis.  
The RO/AMC should, additionally, review 
the veteran's claims file, and ensure 
that the veteran is sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran and his representative of the 
evidence and information necessary to 
prevail on his claims for the extension 
of a temporary total evaluation based on 
postsurgical convalescence, and a total 
disability rating based upon individual 
unemployability, as well as the 
information and evidence necessary to 
reopen his previously-denied claim (for 
service connection for a chronic left hip 
disability), and which notifies him and 
his representative of the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
the benefit sought, that is, service 
connection.  

The veteran and his representative should 
also be advised of what constitutes new 
and material evidence sufficient to 
reopen his previously-denied claim in the 
context of evidence of record at the time 
that the prior claim was finally denied.  
Finally, the veteran should be advised of 
what evidence would be required to 
substantiate the element or elements 
necessary to establish service connection 
which were found insufficient at the time 
of the prior denial, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2007, the date of the 
most recent evidence of record should 
then be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
left hip disability, as well as the 
current severity of his service-connected 
postoperative residuals of fusion of the 
right first metatarsal joint, entitlement 
to the extension of a temporary total 
evaluation based on postsurgical 
convalescence, and effect of the 
veteran's service-connected low back and 
right foot disabilities on his 
employability.  The RO/AMC is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a 
clinically identifiable, chronic left hip 
disability, and, if so, whether that 
disability at least as likely as not had 
its origin during the veteran's period of 
active military service.  Should it be 
determined that the veteran does, in 
fact, suffer from a chronic left hip 
disability, but that such disability is 
not the result of some incident or 
incidents of service, an additional 
opinion is requested as to whether any 
clinically-identifiable chronic left hip 
disability is at least as likely as not 
proximately due to, the result of, or 
aggravated by the veteran's 
service-connected right foot and/or low 
back disabilities.  

The examiner should, additionally, 
specifically comment regarding the 
severity of the veteran's service-
connected right foot disability, to 
include any and all limitation of range 
of motion, as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected right foot 
disability.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.  

As regards the veteran's potential 
entitlement to the extension of a 
temporary total evaluation based on 
postsurgical convalescence, the examiner 
should carefully review any and all VA 
treatment records for the period from 
June 1, 2003 to May 28, 2004 (the date of 
the veteran's second right foot surgery).  
Following that review, the examiner 
specifically comment as to whether, for 
that period, the veteran experienced what 
might best be described as severe 
postoperative residuals of surgery, to 
include incompletely healed surgical 
wounds, or the necessity for continued 
use of a wheelchair or crutches (regular 
weight-bearing prohibited).  

Finally, following an evaluation of the 
veteran's service-connected low back pain 
with muscle spasm, the examiner should 
offer an opinion as to whether the 
veteran's service-connected back and 
right foot disabilities, when taken in 
conjunction with his education and 
occupational experience, are sufficient 
to preclude his participation in any form 
of substantially gainful (including 
sedentary) employment.  

All of the aforementioned information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  The RO/AMC should then review the 
veteran's claims for service connection 
for a chronic left hip disability, an 
increased initial rating for the 
postoperative residuals of fusion of the 
right first metatarsal joint, extension 
of a temporary total evaluation based on 
postsurgical convalescence following the 
veteran's March 14, 2003 foot surgery, 
and a total disability rating based upon 
individual unemployability.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the most recent SSOC in November 2006.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



